DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on January 10, 2022 is acknowledged.  The traversal is on the ground(s) that the invention shares the same technical feature and the art on record does not qualify as an “X” reference.  This is not found persuasive because, as stated below, there is still an “X” reference.  Further, the species requirement is withdrawn.  Once the elected claims are determined to be in condition for allowance, rejoinder will be considered.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The specification is missing the section of “Description of the Drawings”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-3, 6-11, and 13 depend on one or more of the above claims and, therefore, are also rejected.
With regards to claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation that the glass transition temperature is 25°C or more, and the claim also recites that the Tg is preferably 40°C or more which is the narrower statement of the range/limitation. 
In the present instance, claim 1 recites the broad recitation the Tg of the monomer is 25°C or more, and the claim also recites that the Tg is preferably 40°C which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claims 4 and 5, the claims state that the polymerizable groups comprise endgroups.  However, the claim does not specify if the polymerizable groups being further limited belong to the oligomer, the monomer or both.
With regards to claim 12, the claims states that the monomer has a specific molecular weight but does not specify if the molecular weight is weight average or number average.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, and 13 of copending Application No. 16/344,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application requires the oligomer to be a TPA-based polyester wherein the current application includes the backbone being a polycarbonate (reading on a polyester).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al (US 5,566,027).
With regards to claim 1, Saitoh teaches a photocurable resin composition (abstract) that contains a polyfunctional urethane modified polyester (meth)acrylate comprising a polyester oligomer and a plurality of (meth)acryloyl groups bonded to the polyester oligomer (abstract) and having a number average molecular weight of 800 to 3000 grams per mole (column 4, lines 7-14).  Saitoh further teaches the addition of a monofunctional (meth)acrylate and a photopolymerization initiator (abstract).  Saitoh teaches the monomer to be a monofunctional (meth)acrylate (having 1 functional group) and to include methyl (meth)acrylate or cyclohexyl (meth)acrylate (column 4, lines 59-65) as applicants cite in the specification as having the claimed Tg.  Saitoh teaches the amount of the polyester to be 25-70%, the amount of the monofunctional (meth)acrylate to be from 25-70% (column 5, lines 49-67), and the amount of initiator to be 0.1-5 wt% (column 6 line 1).  Saitoh teaches the oligomer to include CN 110 which has a Tg of 60°C and is a epoxy acrylate (reading on polyepoxide).
With regards to claim 2, Saitoh teaches the initiator to include a photoinitiator (column 4, lines 66-67).
With regards to claim 3, Saitoh is silent on the tensile modulus under the claimed condition, however, the tensile modulus is dependent on the types of monomers and other compounds used to make the film.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the tensile modulus are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 4 and 5, Saitoh teaches a photocurable resin composition (abstract) that contains a polyfunctional urethane modified polyester (meth)acrylate comprising a polyester oligomer and a plurality of (meth)acryloyl groups bonded to the polyester oligomer (abstract).
With regards to claim 6, Saitoh teaches the oligomer to contain two to four (meth)acryloyl groups (column 2, lines 41-55).
Saitoh is silent on the values of the claimed equation.  However, the variables of the oligomer in the art are as claimed, therefore, the equation would be satisfied.
With regards to claim 7, Saitoh teaches the oligomer to be a polyester (reading on a polycarbonate) (abstract).
With regards to claim 8, Saitoh teaches the polyester to be a bisphenol A compound (column 4, lines 28-53).
With regards to claim 9, Saitoh teaches the oligomer to contain two to four (meth)acryloyl groups (column 2, lines 41-55).
With regards to claim 10, Saitoh teaches the oligomer to have a number average molecular weight of 800 to 3000 grams per mole (column 4, lines 7-14).
With regards to claims 11-13, Saitoh teaches the monomer to be a monofunctional (meth)acrylate (having 1 functional group) and to include methyl (meth)acrylate or cyclohexyl (meth)acrylate (column 4, lines 59-65) as applicants cite in the specification as having the claimed Tg.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teaches claimed but does not teach the number average molecular weight to be within the claimed range and does not teach the glass transition temperature of the oligomer: Southwell et al (WO 2010/104603) and the following reference teaches the claimed composition but does not include the monofunctional monomer: Moens (US 2011/0166286).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763